     Case 4:20-cr-00014-LGW-CLR Document 2 Filed 02/06/20 Page 1 of 1

                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION


UNITED STATES OF AMERICA                  ) INDICTMENT NO.
                                          )
              V.                          ) 18 U.S.C. § 1956(h)
                                          ) Conspiracy to Commit Money
SHARON ANN WALTON                         ) Laundering
                                          )
                                                      CR420-0014
                        PENALTY CERTIFICATION


      The undersigned Assistant United States Attorney hereby certifies that the

maximum penalties for the offense charged in the Indictment are as follows;

   Count 1:        Conspiracy to Commit Money Laundering
                   18 U.S.C. § 1956(h)

                     • Imprisonment for not more than 20 years;
                     • A fine of not more than $500,000 or twice the value of
                         the property involved in the transaction, whichever is
                         greater;
                     • Not more than 3 years supervised release;
                     • $100 special assessment.


                                      Respectfully submitted,

                                      BOBBY L. CHRISTINE
                                      UNITED STATES ATTORNEY

                                                                              cn       c
                                     /s/Steven H. Lee                         i«o
                                                                              cza

                                                                                      5>a
                                      Steven H. Lee                           S
                                                                                  I
                                      Assistant United States Attorne
                                      Georgia Bar Number 614037
                                                                              ro
                                                                                      E!S
                                                                              ••


                                                                              CO
                                                                              *-
